NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 JOSE CARILLO-DAVALOS, AKA Jose                      No.      14-72806
 Carrillo-Davalos,
                                                     Agency No. A205-575-971
                    Petitioner,

    v.                                               MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Jose Carillo-Davalos, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny in part and dismiss in part the petition for review.

      In his opening brief, Carillo-Davalos does not challenge the BIA’s

dispositive finding that his asylum application was untimely. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (“Issues raised in a brief

that are not supported by argument are deemed abandoned.”). We reject Carillo-

Davalos’ contention that the BIA’s decision was ambiguous with respect to his

asylum claim. Thus, we deny the petition for review as to his asylum claim.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Carillo-Davalos did not establish it is more likely than not that he would

be persecuted if returned to Mexico. See Hoxha v. Ashcroft, 319 F.3d 1179, 1185

(9th Cir. 2003) (to qualify for withholding of removal, petitioner must show that it

is more probable than not that he would suffer future persecution).

      Finally, we lack jurisdiction to consider Carillo-Davalos’ contentions

concerning cancellation of removal or CAT because he failed to raise them before

the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction to review claims not presented to the agency).

                                         2                                     14-72806
PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                          3                          14-72806